     USDC IN/ND case 3:19-cv-00843-MGG document 23 filed 06/03/21 page 1 of 8


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

    LISA R. J. 1 ,                                   )
                                                     )
            Plaintiff,                               )
                                                     )
            v.                                       )     CASE NO. 3:19-CV-843-MGG
                                                     )
    COMMISSIONER OF SOCIAL                           )
    SECURITY,                                        )
                                                     )
            Defendant.                               )

                                     OPINION AND ORDER

          Plaintiff Lisa J. seeks judicial review of the Social Security Commissioner’s

decision denying Ms. J.’s applications for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”) under Titles II and XVI of the Act. This Court

may enter a ruling in this matter based on parties’ consent pursuant to

28 U.S.C. § 636(b)(1)(B) and 42 U.S.C. § 405(g). For the reasons discussed below, the

Court REMANDS the decision of the Commissioner of the Social Security

Administration (“SSA”).

I.        OVERVIEW OF THE CASE

          Ms. J. applied for DIB and SSI on May 2, 2016. In her applications, she alleged a

disability onset date of October 1, 2015. Ms. J.’s applications were denied initially on

June 16, 2016, and upon reconsideration on September 12, 2016. Following a hearing on




1To protect privacy interests, and consistent with the recommendation of the Judicial Conference, the
Court refers to the plaintiff by first name, middle initial, and last initial only.
      USDC IN/ND case 3:19-cv-00843-MGG document 23 filed 06/03/21 page 2 of 8


May 24, 2018, the Administrative Law Judge (“ALJ”) issued a decision on October 26,

2018, which affirmed the Social Security Administration’s denial of benefits. The ALJ

found that Ms. J. suffers from the following severe impairments: left plantar fasciitis

and heel spur, status post left hamstring rupture, hypothyroid, Hashimoto’s thyroiditis,

hypertension, and obesity. The ALJ found that Ms. J. suffers from the non-severe

impairments of generalized anxiety disorder and right thigh pain. The ALJ also found

that none of Ms. J.’s severe impairments, nor any combination of her impairments, met

or medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. Further, the ALJ found that Ms. J. had the residual functional

capacity (“RFC”) to perform sedentary work as defined in 20 C.F.R. § 416.967(a) with

certain additional limitations. Ms. J. has past relevant work as a library director. The

ALJ concluded, based on the testimony of the vocational expert, that Ms. J. has the

ability to meet the requirements for employment as a library director as generally

performed, but not as she actually performed the job. Based upon these findings, the

ALJ denied Ms. J.’s claims for DIB and SSI.

II.      DISABILITY STANDARD

         In order to qualify for DIB or SSI, a claimant must be “disabled” as defined under

the Act. A person is disabled under the Act if “he or she has an inability to engage in

any substantial gainful activity by reason of a medically determinable physical or

mental impairment which can be expected to last for a continuous period of not less

than twelve months.” 42 U.S.C. § 423(d)(1)(A).




                                              2
  USDC IN/ND case 3:19-cv-00843-MGG document 23 filed 06/03/21 page 3 of 8


       The Commissioner’s five-step inquiry in evaluating claims for DIB and SSI under

the Act includes determinations as to: (1) whether the claimant is doing substantial

gainful activity (“SGA”); (2) whether the claimant’s impairments are severe; (3) whether

any of the claimant’s impairments, alone or in combination, meet or equal one of the

Listings in Appendix 1 to Subpart P of Part 404; (4) whether the claimant can perform

her past relevant work based upon her RFC; and (5) whether the claimant is capable of

performing other work. 20 C.F.R. § 416.920. The claimant bears the burden of proof at

every step except the fifth. Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000).

III.   STANDARD OF REVIEW

       This Court has authority to review a disability decision by the Commissioner

pursuant to 42 U.S.C. § 405(g). However, this Court’s role in reviewing Social Security

cases is limited. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). The Court must uphold

the ALJ’s decision so long as it is supported by substantial evidence. Thomas v. Colvin,

745 F.3d 802, 806 (7th Cir. 2014) (citing Similia v. Astrue, 573 F.3d 503, 513 (7th Cir.

2009)). The deference for the ALJ’s decision is lessened where the ALJ’s findings contain

errors of fact or logic or fail to apply the correct legal standard. Schomas v. Colvin, 732

F.3d 702, 709 (7th Cir. 2013).

       Additionally, an ALJ’s decision cannot stand if it lacks evidentiary support or

inadequately discusses the issues. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). An

ALJ’s decision will lack sufficient evidentiary support and require remand if it is clear

that the ALJ “cherry-picked” the record to support a finding of non-disability. Denton v.

Astrue, 596 F.3d 419, 425 (7th Cir. 2010); see also Wilson v. Colvin, 48 F. Supp. 3d 1140,


                                               3
  USDC IN/ND case 3:19-cv-00843-MGG document 23 filed 06/03/21 page 4 of 8


1147 (N.D. Ill. 2014). At a minimum, an ALJ must articulate his analysis of the record to

allow the reviewing court to trace the path of his reasoning and to be assured the ALJ

has considered the important evidence in the record. Scott v. Barnhart, 297 F.3d 589, 595

(7th Cir. 2002). While the ALJ need not specifically address every piece of evidence in

the record to present the requisite “logical bridge” from the evidence to his conclusions,

the ALJ must at least provide a glimpse into the reasoning behind his analysis and the

decision to deny benefits. O’Connor-Spinner v. Astrue, 627 F.3d 614, 618 (7th Cir. 2010);

see also Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015).

       Thus, the question upon judicial review is not whether the claimant is, in fact,

disabled, but whether the ALJ used “the correct legal standards and the decision [was]

supported by substantial evidence.” Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2007).

IV.    ANALYSIS

       Ms. J. argues that the ALJ erred by failing to provide for her non-severe

impairment of anxiety in the RFC.

       The ALJ found that Ms. J.’s anxiety was a non-severe impairment at step two.

[DE 12 at 22]. The ALJ found that Ms. J. has mild limitations in her ability to

understand, remember, or apply information; in interacting with others; and in

concentrating, persisting, or maintaining pace. [Id.]. The ALJ stated that although Ms. J.

showed anxious mood at times, “she otherwise had a normal mood and affect

throughout the record. She had good memory, no evidence of psychosis, and no

personality abnormalities. She was also pleasant and had normal judgment and

insight.” [Id.]. The ALJ further noted that Ms. J. received minimal treatment for her


                                               4
  USDC IN/ND case 3:19-cv-00843-MGG document 23 filed 06/03/21 page 5 of 8


anxiety, and that she is not on any medication. [Id.]. Therefore, the ALJ found her

anxiety to be non-severe without only mild limitations in any of the “paragraph B”

areas. [Id.] The ALJ did not provide any mental health limitations in the RFC. [Id. at 24].

       In making an RFC determination, an ALJ must “consider limitations and

restrictions imposed by all of an individual’s impairments, even those that are not

‘severe.’” SSR 96-8p, 1996 WL 374184, at *5; see also 20 C.F.R. § 404.1523 (“[W]e will

consider the combined effect of all your impairments without regard to whether any

such impairment, if considered separately, would be of sufficient severity.”). An ALJ

must fully consider a claimant’s mental impairments when assessing the RFC, even if

those impairments are non-severe. Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009). Even

mild limitations in understanding, recalling. or applying information and in

concentrating, persisting or maintaining pace can impact a claimant’s ability to perform

past skilled work, such as Ms. J.’s past work as a library director. Winfield v. Comm’r of

Soc. Sec., Cause No. 2:11-cv-432-PPS, 2013 WL 692408, at *3 (N.D. Ind. Feb. 25, 2013). “A

failure to fully consider the impact of non-severe impairments requires reversal.”

Denton v. Astrue, 596 F.3d 419, 423 (7th Cir. 2010); accord Golembiewski v. Barnhart, 322

F.3d 912, 918 (7th Cir. 2003).

       The ALJ fails to discuss Ms. J.’s mild impairments in the paragraph B criteria.

The ALJ stated that:

       The mental residual functional capacity assessment used at steps 4 and 5
       of the sequential evaluation process requires a more detailed assessment
       by itemizing various functions contained in the broad categories found in
       paragraph B of the adult mental disorders listings in 12.00 of the Listing of
       Impairments (SSR 96-8p). Therefore, the following residual functional


                                             5
  USDC IN/ND case 3:19-cv-00843-MGG document 23 filed 06/03/21 page 6 of 8


       capacity assessment reflects the degree of limitation the undersigned has
       found in the “paragraph B” mental function analysis.”

[DE 12 at 23]. However, there is no paragraph B mental function analysis in this

decision. There is no analysis at step 2, and no analysis in the RFC discussion.

       Ms. J. showed symptoms of anxiety throughout the medical record. The record

indicates she appeared nervous and anxious. [DE 12 at 360, 362]. Her physicians noted

her anxiety throughout the record. [Id. at 309, 339, 387, 411, 416, 610]. Medical records

note that Ms. J. struggles with concentration, focus, and being out in crowds. [Id. at 310,

313, 317, 346-47, 387-88]. In July 2017, Ms. J.’s physician noted that she still struggled

with memory, anxiety, and dizziness despite improvement in her thyroid impairment.

[Id. at 418]. At the consultative psychological exam, Ms. J. stated she struggled with

anxiety that she understood to be caused by her endocrine problems, and that therefore

she did not take anti-anxiety medication. [Id. at 330]. She reported being isolated with

only one visiting friend, and that she avoided grocery shopping. [Id. at 331]. She also

had difficulty performing the serial 7 memory and concentration test. [Id. at 329].

       Moreover, Ms. J.’s daughter reported that Ms. J. interacted with others primarily

over the phone due to her anxiety. [DE 12 at 253]. Her daughter stated that she had to

do all of Ms. J.’s finances due to “problems with comprehension. [DE 12 at 252]. She also

stated that Ms. J. struggled with concentration, that she did not handles stress well, and

that “she has become very anxious at times and unable to interact with others like she

used to.” [Id. at 255].




                                              6
  USDC IN/ND case 3:19-cv-00843-MGG document 23 filed 06/03/21 page 7 of 8


       The ALJ’s only discussion of Ms. J.’s mental impairments exists at step 2, where

the ALJ lists the findings from the consultative examination and then lists areas of the

record where Ms. J. had “good memory,” “normal mood and affect,” and was “alert

and oriented.” [DE 12 at 22]. However, the ALJ provided no discussion of the areas in

the record where her anxiety and problems with concentration were mentioned.

Considering the evidence of Ms. J.’s anxiety, the ALJ erred by failing to fully consider

and analyze whether Ms. J.’s mild limitations in the paragraph B criteria would require

limitations in the RFC.

       The ALJ also states that Ms. J. received minimal treatment and did not take

medication. As an initial matter, the ALJ failed to consider why Ms. J. did not take

medication. Ms. J. told the consultative examiner that she “has been given to

understand that her anxiety problems are driven by her endocrine problems,” and that

she prefers not to take any medication for her anxiety. [DE 12 at 330]. A failure to

pursue treatment that a claimant believes is ineffective does not indicate that the

claimant is not experiencing symptoms. Ribaudo v. Barnhart, 458 F.3d 580, 584 (7th Cir.

2006). Ms. J. pursued treatment for her endocrine impairments, which she believed were

the cause of her anxiety. The ALJ also pointed to minimal treatment in dismissing her

anxiety. However, the rulings require the ALJ to question a claimant about her

treatment decisions before finding she is not as limited as alleged due to a failure to

pursue treatment. See, e.g., Beardsley v. Colvin, 758 F.3d 832, 840 (7th Cir. 2014); Craft v.

Astrue, 539 F.3d 668, 679 (7th Cir. 2008); SSR 16-3p. Here, the ALJ failed to properly

question Ms. J. about her lack of mental health treatment for her anxiety.


                                               7
     USDC IN/ND case 3:19-cv-00843-MGG document 23 filed 06/03/21 page 8 of 8


        This error is compounded by the fact that Ms. J.’s past work as a library director

is skilled work, and it is possible that any changes to the RFC and subsequent

hypothetical may alter whether Ms. J. could perform her past work. [DE 12 at 64]. The

ALJ must provide a full discussion of Ms. J.’s anxiety and the paragraph B limitations.

On this record, the Court cannot be sure that the ALJ fully considered Ms. J.’s

impairments when no discussion of the paragraph B criteria was made either at step 2

or in the RFC narrative.

        Ms. J. makes other arguments regarding her RFC and the testimony given by the

VE, but since the Court is remanding based on errors in mental health RFC and

discussing her anxiety, the Court need not consider those arguments at this time. The

ALJ will have the opportunity to fully discuss and reevaluate the rest of Ms. J.’s

allegations on remand. This is not to say that there are no other errors in the ALJ

decision, but the Court need not discuss them when errors are already present in the

ALJ’s analysis and discussion of her mental impairments.

V.      CONCLUSION

        For the reasons stated above, the ALJ erred in analyzing Ms. J.’s anxiety and her

mental RFC. Accordingly, the Commissioner’s decision is REMANDED.

        SO ORDERED this 3rd day of June 2021.



                                                        s/Michael G. Gotsch, Sr.
                                                        Michael G. Gotsch, Sr.
                                                        United States Magistrate Judge




                                             8
